Citation Nr: 0634936	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  99-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of left ankle injury. 


                                                        
REPRESENTATION

Veteran represented by: Disabled American Veterans


                                           ATTORNEY FOR THE 
BOARD

Joseph Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1989 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 1998 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  While on 
appeal, in a rating decision in April 2002, the RO increased 
the rating to 10 percent, effective February 26, 1998, the 
date of receipt of the current claim for increase. 

In July 2004, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998). 

In a rating decision in March 2006, the RO granted service 
connection and assigned a separate 10 percent rating for 
neurological impairment of the left ankle.  As the veteran 
has not expressed disagreement with the 10 percent rating for 
the neurological impairment, that issue is not before the 
Board. 

REMAND

On VA examination in March 2006, the examiner reported that 
the veteran was scheduled for further surgical intervention 
in April 2006 to repair of a left ankle tendon.  There is 
currently no record of the surgery or VA records after May 
2005.   

As the record indicates a material change in the veteran's 
disability, further evidentiary development is required.  
Accordingly, the case is REMANDED for the following action:

1. Obtain VA records since May 2005 from 
the Las Vegas, Nevada,VA Medical Center. 

2. Ask the veteran for information or 
evidence of left ankle surgery in April 
2006 or thereafter. 

3. If the veteran had ankle surgery, 
schedule the veteran for a VA orthopedic 
examination to determine the current 
severity of his left ankle disability. 
The claims folder must be made available 
to the examiner. The examiner report 
range of motion of the left ankle in 
degrees.  Also, the examiner should 
determine whether the left ankle 
disability is manifested by functional 
loss due to pain, weakened movement, or 
excess fatigability.  If feasible, the 
additional functional loss should be 
expressed in terms of the degree of 
additional loss of range-of-motion. 

4. After the above is completed, 
adjudicate the claim. If the benefit 
sought is denied, provide the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

